THE COURT
(DUCKETT, Circuit Judge, absent)
refused to continue the cause on the ground that Bennett had not appeared to' the bill for discovers'; because it also sought general relief, and prayed an injunction, stating all the grounds of defence to the suit at law, and drew the whole subject-matter into equity. There was no affidavit stating that other testimony could not be had in lieu of Thompson’s; and Wilson may obtain an injunction upon giving security. The plaintiff at law ought to have a judgment for his security.
But THE COURT (DUCKETT, Circuit Judge, absent,) refused to permit it to be read in evidence.